Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 1 of 12 PageID #: 94




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  DEMETRIA FIRMAN and ANTHONY
  PARKER, SR.,                                                                          Plaintiffs,

  v.                                                           Civil Action No. 3:19-cv-564-DJH

  STEVE CONRAD et al.,                                                               Defendants.

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

        Plaintiffs Demetria Firman and Anthony Parker, Sr., were pulled over by four Louisville

 Metro Police Department officers from the Ninth Mobile Division: Defendants Kevin Crawford,

 Gabriel Hellard, Josh Doerr, and William Keeling, Jr. (D.N. 1, PageID # 4) The officers frisked

 Firman and Parker and extensively searched Firman’s car and purse. (Id., PageID # 15–18)

 Firman and Parker allege that the officers had no reasonable suspicion to pull them over and frisk

 them and lacked probable cause to search the purse or car. (Id., PageID # 3–4) Firman and Parker

 further allege that the LMPD officers took these actions pursuant to an unlawful initiative

 implemented by Defendants Steve Conrad, LMPD Chief, and William Hibbs, Major of LMPD’s

 Ninth Mobile Division. (Id., PageID # 5, 10) Defendants Conrad, Hibbs, and Hellard move to

 dismiss the claims against them; defendant officers additionally move to dismiss Firman and

 Parker’s Fourteenth Amendment claims. (D.N. 10-1, PageID # 49) For the reasons explained

 below, the Court will grant Defendants’ motion in part and deny it in part.

                                                 I.

        The Court “take[s] the facts only from the complaint, accepting them as true as [it] must

 do in reviewing a 12(b)(6) motion.” Siefert v. Hamilton Cnty., 951 F.3d 753, 757 (6th Cir. 2020)

 (citing Fed R. Civ P. 12(b)(6)). On August 12, 2018, Firman attended church with her fiancé,



                                                 1
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 2 of 12 PageID #: 95




 Parker, and his minor child. (D.N. 1, PageID # 3) While driving them all home in Firman’s car,

 Parker made a proper left turn onto Broadway. (Id.) LMPD officers immediately initiated a traffic

 stop. (Id., PageID # 13) Four officers (Crawford, Hellard, Doerr, and Keeling) surrounded

 Firman’s car. (Id, PageID # 4, 14) Despite Parker having properly activated his left turn signal

 (id.), Crawford “indicated to [Parker] that he was pulled over for failure to use a turn signal.” (Id.,

 PageID # 14) Parker “demonstrated that the signal was working while apologizing for its apparent

 malfunction,” complied with the officers’ requests, and informed Crawford that there were no

 drugs or weapons in the car. (Id., PageID # 14–15)

        Notwithstanding Parker’s cooperation and cordial responses to Crawford’s questions (id.,

 PageID # 15), Crawford “remove[d] [Parker] from his vehicle without any explanation, probable

 cause, or reasonable suspicion that he was engaged in or about to be engaged in any criminal

 activity or that he posed a threat to the officers.” (Id.) Crawford went through Parker’s pockets

 and frisked him, although he “had no reasonable suspicion of a weapon being on [Parker] when he

 frisked him.” (Id., PageID # 16) Meanwhile, Doerr demanded that Firman exit the vehicle and

 proceeded to frisk her “without her consent and without any reasonable suspicion that she [was]

 in possession of a firearm.” (Id., PageID # 15)

        The officers then extensively searched Firman’s car and purse. (Id., PageID # 16) This

 search encompassed the entire car and trunk, including items within the vehicle (a wallet, a box of

 chicken, a guitar bag). (Id., PageID # 16–17) Firman did not consent to the search of her car,

 trunk, or purse. (Id., PageID # 17) The officers detained the family during the search, and Parker

 and Firman “were never advised that they were free to leave.” (Id.) The officers found no drugs,

 weapons, or evidence of any crime. (Id., PageID # 18)




                                                   2
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 3 of 12 PageID #: 96




        Conrad and Hibbs, while not present at the stop, “explicitly and implicitly authorized,

 approved, and/or knowingly acquiesced in the . . . unconstitutional conduct [by] the LMPD

 Officers.” (Id., PageID # 10) Specifically, Conrad and Hibbs implemented a “People, Places and

 Narcotics” initiative. (Id.) The initiative conflicted with official LMPD policy but “was the

 practiced custom of the Ninth Mobile Division under directives from Defendants Conrad and

 Hibbs,” and Conrad and Hibbs “were both responsible for [the initiative’s] policies, practices and

 customs.” (Id.) The initiative included “explicit and implicit directives to Ninth Mobile officers”

 to engage in actions including “perform[ing] frisks on every stop without regard for reasonable

 suspicion . . . seek[ing] searches of vehicles on every stop without regard for reasonable suspicion

 or probabl[e] cause . . . [and] search[ing] vehicles inside and out, as well as belongings inside the

 vehicle.” (Id., PageID # 10–12) “All the LMPD Officers’ unlawful conduct [described above]

 was pursuant to training, direction, and ratification of Hibbs and Conrad which each knew

 amounted to a malicious and deliberate indifference to the rights of citizens, including Plaintiffs.”

 (Id., PageID # 19)

        Firman and Parker assert claims under 42 U.S.C. § 1983 as well as a state-law claim of

 negligent training and supervision. (Id. at 22–25) Defendants have moved to dismiss the claims

 against Conrad, Hibbs, and Hellard, as well as the Fourteenth Amendment claims (D.N. 10-1,

 PageID # 49), arguing that (1) Conrad and Hibbs are entitled to sovereign immunity for state-law

 claims raised against them in their official capacities; (2) Conrad and Hibbs are entitled to qualified

 immunity for all claims raised against them in their individual capacities; (3) Firman and Parker

 failed to plead facts supporting their claim of negligent training and supervision; (4) Firman and

 Parker failed to plead facts supporting any claim against Hellard; and (5) Firman and Parker do

 not state a Fourteenth Amendment claim upon which relief can be granted. (Id., PageID # 50–59)




                                                   3
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 4 of 12 PageID #: 97




                                                    II.

         To survive a motion to dismiss for failure to state a claim, “a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). A claim is plausible on its face “when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Id. Factual allegations are essential; “[t]hreadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice,” and the Court need not accept such

 statements as true. Id. A complaint whose “well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct” does not satisfy the pleading requirements of

 Federal Rule of Civil Procedure Rule 8 and will not withstand a motion to dismiss. Id. at 679; see

 Fed. R. Civ. P. 8.

 A.      Immunity

         1.      Sovereign Immunity

         Defendants correctly argue that as employees of Louisville Metro, Conrad and Hibbs are

 entitled to sovereign immunity for state-law claims asserted against them in their official

 capacities. (D.N. 10-1, PageID # 50); see Thieneman v. Smith, No. 3:17-CV-292-DJH, 2018 WL

 1522357, at *4 (W.D. Ky. Mar. 28, 2018); Scherzinger v. Bolton, No. 3:11-CV-11-H, 2013 WL

 3166163, at *13 (W.D. Ky. June 20, 2013). But this argument does not help Conrad and Hibbs

 because Firman and Parker have not raised state-law claims against them in their official

 capacities, but rather only in their individual capacities. (See D.N. 1, PageID # 23–24) Firman

 and Parker’s responses to Defendants’ motion confirm what is apparent from their complaint—

 they assert only federal claims against Conrad and Hibbs in their official capacities. (See D.N. 11,




                                                    4
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 5 of 12 PageID #: 98




 PageID # 62–65; D.N. 12, PageID # 76–79) Conrad and Hibbs have correctly declined to raise a

 defense of sovereign immunity to these claims. See Scherzinger, 2013 WL 3166163 at *12 (“[T]he

 Louisville/Jefferson County Metro Government does not enjoy [sovereign] immunity [from § 1983

 claims] because it is not considered an entity of the state.”).

        2.      Qualified Immunity

        Defendants assert that Conrad and Hibbs are entitled to qualified immunity for Firman and

 Parker’s state and federal claims against them in their individual capacities.1 (D.N. 10-1, PageID

 # 51–55) “Qualified immunity, pleading requirements, and Rule 12(b)(6) have a complicated

 relationship.” Siefert, 951 F.3d at 761. The Sixth Circuit has, at times, instructed courts to “refrain

 from using qualified immunity at the motion-to-dismiss stage” because it is an affirmative defense,

 and “Federal Rule of Civil Procedure 8(a) requires only that a plaintiff state a claim, not that a

 plaintiff show that he can overcome an affirmative defense.” Id. Additionally, “the fact-intensive

 nature of qualified immunity makes it often a bad fit for Rule 12(b)(6).” Id. (citing Guertin v.

 State, 912 F.3d 907, 917 (6th Cir. 2019)).

        But “[d]efendants may raise the qualified immunity defense in response to a 12(b)(6)

 motion because it is ‘an immunity from suit rather than a mere defense to liability.’” Id. at 761–

 62 (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). “Thus, despite the general preference

 to save qualified immunity for summary judgment, sometimes it’s best resolved in a motion to

 dismiss.” Id. “This happens when the complaint establishes the defense.” Id. (citing Peatross v.



 1
   The complaint does not clearly identify whether Count 4, alleging that Conrad and Hibbs
 negligently trained and supervised the LMPD Officers, raises a state-law claim, a § 1983 claim, or
 both. (D.N. 1, PageID # 24–25) Defendants point out that Firman and Parker’s complaint “do[es]
 not specifically raise a § 1983 failure to train claim,” but interpret the claim as having done so for
 the purposes of Defendants’ motion to dismiss. (D.N. 10-1, PageID # 55–56) Firman and Parker’s
 responses show that they intended to raise a § 1983 failure-to-train claim as well as a state-law
 claim. (See D.N. 11, PageID # 70; D.N. 12, PageID # 83)


                                                   5
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 6 of 12 PageID #: 99




 City of Memphis, 818 F.3d 233, 240 (6th Cir. 2016)). As explained below, that has not happened

 here.

                a.      § 1983 Claims

         “In the interest of protecting public officers in the course of performing their discretionary

 duties from unduly onerous lawsuits under § 1983, the Supreme Court has recognized ‘qualified

 immunity’ for such officers, ‘shielding them from civil damages liability as long as their actions

 could reasonably have been thought consistent with the rights they are alleged to have violated.’”

 Lyons v. City of Xenia, Ohio, 258 F. Supp. 2d 761, 775 (S.D. Ohio 2003) (quoting Anderson v.

 Creighton, 483 U.S. 635, 638 (1987)). “Qualified immunity is a defense only to individual

 capacity claims.” Meogrossi v. Aubrey, No. 3:09cv-301-JDM, 2011 WL 1235063, at *6 (W.D.

 Ky. Mar. 31, 2011).

         “Under federal qualified immunity, ‘government officials performing discretionary

 functions generally are shielded from liability for civil damages insofar as their conduct does not

 violate clearly established statutory or constitutional rights of which a reasonable person would

 have known.’” Penman v. Correct Care Sols., No. 5:18-CV-58-TBR, 2018 WL 6242153, at *6

 (W.D. Ky. Nov. 28, 2018) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “The

 [p]laintiff bears ‘the burden of showing that’ the [d]efendants are ‘not entitled to qualified

 immunity.’” Hoskins v. Knox Cnty., Ky., No. 17-84-DLB-HAI, 2018 WL 1352163 at *19 (E.D.

 Ky. Mar. 15, 2018) (quoting Johnson v. Moseley, 790 F.3d 649, 653 (6th Cir. 2015)); see also

 Courtright v. City of Battle Creek, 839 F.3d 513, 518 (6th Cir. 2016). “At the pleading stage, this

 burden is carried by alleging facts plausibly making out a claim that the defendant's conduct

 violated a constitutional right that was clearly established law at the time, such that a reasonable




                                                   6
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 7 of 12 PageID #: 100




 officer would have known that his conduct violated that right.” Hoskins, 2018 WL 1352163 at

 *19 (quoting Johnson, 790 F. 3d at 653).

        Firman and Parker allege that Conrad and Hibbs administered an initiative that directed the

 LMPD officers to perform frisks without regard for reasonable suspicion and to search vehicles

 without regard for probable cause. (See D.N. 1, PageID # 10–12) Such an initiative would violate

 clearly established constitutional rights. See Arizona v. Johnson, 555 U.S. 323, 327 (2009);

 California v. Acevedo, 500 U.S. 565, 569 (1991); Terry v. Ohio, 392 U.S. 1, 30–31 (1968); Carrol

 v. United States, 267 U.S. 132, 159 (1925). A reasonable officer would have known of this long-

 standing Supreme Court precedent, particularly given that the initiative allegedly contradicted

 official LMPD policy. (D.N. 1, PageID # 10) Firman and Parker have therefore met their burden

 of showing that Conrad and Hibbs are not entitled to a defense of qualified immunity against the

 § 1983 claims at this stage. See Hoskins, 2018 WL 1352163, at *19.

                b.      State-Law Claims

        Under state law, “an official sued in his or her individual capacity ‘enjoy[s] only qualified

 official immunity, which affords protection from damages liability for good faith judgment calls

 made in a legally uncertain environment.’” Jefferson Cnty. Fiscal Ct. v. Peerce, 132 S.W.3d 824,

 833 (Ky. 2004) (quoting Yanero v. Davis, 65 S.W.3d 510, 522 (Ky. 2001)). This qualified

 immunity “protects officers from liability for discretionary acts, taken in good faith, within their

 scope of authority.” Williams v. Sandel, 433 F. App’x 353, 363 (6th Cir. 2011)). “Thus, if the

 discretionary act is taken in bad faith, qualified immunity does not apply. Bad faith is ‘[t]he

 opposite of [‘]good faith,[’] and it is not prompted by an honest mistake as to one’s rights or duties,

 but by some interested or sinister motive.’” Penman v. Correct Care Sols., No. 5:18-CV-58-TBR,

 2018 WL 6220921, at *9 (W.D. Ky. Nov. 28, 2018) (quoting Rowan Cnty. v. Sloas, 201 S.W.3d




                                                   7
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 8 of 12 PageID #: 101




 469, 483 (Ky. 2006) (citations omitted) (emphasis omitted)). “‘Bad faith’ can be predicated on a

 violation of a constitutional, statutory, or other clearly established right which a person in the

 public employee’s position presumptively would have known was afforded to a person in the

 plaintiff’s position.” Id.

         As discussed above, Firman and Parker allege that Conrad and Hibbs directed the LMPD

 officers to take actions—including performing frisks without regard for reasonable suspicion and

 searching vehicles without regard for probable cause—that violated clearly established

 constitutional rights. See supra at section II part (A)(2)(A). Again, a reasonable person in Conrad

 or Hibbs’s position would have known that such actions were unconstitutional. Id. This violation

 of constitutional rights which a person “in [Conrad or Hibbs’] position presumptively would have

 known was afforded to [Firman and Parker]” amounts to bad faith. Penman, 2018 WL 6220921,

 at *9. Thus, Firman and Parker’s complaint has not established a qualified-immunity defense for

 Conrad or Hibbs, and it would therefore be inappropriate at this stage to dismiss Firman and

 Parker’s state-law claims against Conrad and Hibbs on this ground. See Seifert, 951 F.3d at 762.

 B.      Failure to State a Claim

         1.      § 1983 Claim Against Conrad and Hibbs

         Defendants argue that Firman and Parker have failed to plead facts that support a § 1983

 failure-to-train claim. (D.N. 10-1, PageID # 8–10) The legal elements of a § 1983 failure-to-train

 claim depend on whether the claim is brought against a defendant in his or her individual or official

 capacity. Essex v. Cnty. of Livingston, 518 F. App’x 351, 355 (6th Cir. 2013). The complaint here

 does not specify into which category it falls (see D.N. 1, PageID # 24–25), but in their briefing

 both parties invoke the standard for an official-capacity claim. (See D.N. 10-1, PageID # 56; D.N.

 12, PageID # 84)




                                                  8
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 9 of 12 PageID #: 102




        An official-capacity failure-to-train claim is “a broad[] claim concerning the custom or

 policy of a municipality” and “implicate[s] the conduct of a defendant supervisor insofar as he

 acted with deliberate indifference in his official capacity as a policymaker.” Essex, 518 F. App’x

 at 355. “Such claims do not require direct participation in or encouragement of the specific acts;

 rather, these claims may be premised on a failure to act.” Id. “A plaintiff must establish that the

 municipality, through its policymakers, failed to train or supervise employees despite 1) having

 actual or constructive knowledge of a pattern of similar constitutional violations by untrained

 employees . . . or 2) the fact that the constitutional violation alleged was a patently obvious and

 ‘highly predictable consequence’ of inadequate training.”         Id. at 355–56 (internal citations

 omitted). The second category applies to a “narrow range of circumstances” where “a violation of

 federal rights may be a highly predictable consequence of a failure to equip law enforcement

 officers with specific tools to handle recurring situations.” Board of the Cnty. Comm’rs of Bryan

 Cnty. v. Brown, 520 U.S. 397, 409 (1997).

        Firman and Parker’s complaint does not contain sufficient facts to support an official-

 capacity failure-to-train claim. They have not alleged any facts indicating that the municipality,

 i.e. Louisville Metro, had actual or constructive knowledge of a pattern of constitutional violations

 by untrained LMPD officers.2 While Firman and Parker have alleged that Conrad and Hibbs

 implemented the People, Places, and Narcotics initiative and therefore would have been aware that

 the resulting “traffic stops routinely violated the constitutional rights of citizens” (D.N. 1, PageID

 # 10, 12), they have not shown that this alleged pattern of constitutional violations was by


 2
   Parker’s response states that “Plaintiffs are prepared to prove prior instances of unconstitutional
 conduct and ignoring a history of abuse of which [Defendants] were clearly on notice of defective
 training [sic] and that the training would cause injury by using People, Places and Narcotics.”
 (D.N. 12, PageID # 84) But Firman and Parker have not included facts supporting this assertion—
 as it applies to the municipality—in their complaint.


                                                   9
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 10 of 12 PageID #: 103




  “untrained employees.” Essex, 518 F. App’x at 355. Rather, Firman and Parker acknowledge that

  the LMPD Officers were “bound by their Standard Operating Procedures” (D.N. 1, PageID # 7),

  which conflicted with the initiative’s unconstitutional directives. (See id., PageID # 22 (“The frisk,

  searches, and seizures were in violation of LMPD SOPs.”)) They do not allege that the LMPD

  officers were unaware of or untrained in the SOPs. Firman and Parker have therefore failed to

  demonstrate that the LMPD officers were “untrained employees” or had received “inadequate

  training,” see Essex, 518 F. App’x at 355–56, and their official-capacity failure-to-train claim

  fails.3

            2.     Claims Against Officer Hellard

            Defendants argue that “there are no factual allegations which support the legal claims made

  against Officer Hellard.” (D.N. 10-1, PageID # 58) The Sixth Circuit “has consistently held that

  damage claims against government officials arising from alleged violations of constitutional rights

  must allege, with particularity, facts that demonstrate what each defendant did to violate the

  asserted constitutional right.” Heyne v. Metro. Nashville Pub. Schs., 655 F.3d 556, 564 (6th Cir.

  2011) (quoting Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008)). This means that “§ 1983

  plaintiffs may not ‘lump[] all defendants together in each claim and provid[e] no factual basis to

  distinguish their conduct.” Lang v. City of Kalamazoo, 744 F. App’x 282, 292 (6th Cir. 2018)

  (quoting Marcilis v. Twp. of Redford, 693 F.3d 589, 596 (6th Cir. 2012). The Court therefore

  “cannot ascribe the acts of all [i]ndividual [d]efendants to each individual defendant,” but rather



  3
    To the extent that plaintiffs also assert individual-capacity failure-to-train claims, those claims
  are not at issue here, but would seem a better fit for Firman and Parker’s allegations. See Essex,
  518 F. App’x at 355 (quoting Phillips v. Roane Cnty. Tenn., 534 F.3d 531, 543 (6th Cir. 2008))
  (quoting Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)) (explaining that for an individual-
  capacity failure-to-train claim to succeed, “[a] plaintiff must demonstrate that the defendant
  supervisor ‘at least implicitly authorized, approved, or knowingly acquiesced in the
  unconstitutional conduct of the offending officers.’”).


                                                    10
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 11 of 12 PageID #: 104




  “must analyze separately whether [Firman and Parker] ha[ve] stated a plausible constitutional

  violation by each individual defendant.” Heyne, 655 F.3d at 564.

         The complaint identifies Hellard as one of four LMPD officers who participated in the stop

  (see D.N. 1, PageID # 4, 5), and states that the officers, collectively, unlawfully stopped the car,

  searched it, and detained the family. (Id., PageID # 14, 16, 18) But the complaint references

  Hellard specifically just four times (see id., PageID # 2, 4, 5–6), stating only that he was “present

  and participated in the stop.”4 (Id., PageID # 4) Firman and Parker have thus failed to meet the

  Sixth Circuit standard, and the complaint against Hellard must be dismissed. See Heyne, 655 F.3d

  at 564; see also Lanman, 529 F.3d at 687 (“While it is alleged that [defendant] was present and

  perhaps involved in [the action], plaintiff has failed to allege, with any particularity, the

  unconstitutionality of [defendant’s] individual actions.”); Marcilis, 693 F.3d 589, 595–97 (holding

  district court did not err in dismissing § 1983 claims against two defendants when complaint made

  only categorical references to them).

  C.     Fourteenth Amendment Claims

         Firman and Parker have brought claims against the officers for the stop, search, seizure,

  and detention under both the Fourth and Fourteenth Amendments. (D.N. 1, PageID # 22–23)

  Defendants argue that “unlawful search and seizure challenges are properly analyzed under the

  Fourth Amendment” and therefore Firman and Parker’s claims “brought under the Fourteenth

  Amendment . . . must be dismissed.” (D.N. 10-1, PageID # 58–59) But the rights guaranteed by




  4
    Parker’s response more precisely identifies some actions that Hellard took during the stop (e.g.
  accepting Parker’s identification card and assisting in ushering Parker’s son to the side of the road).
  (D.N. 12, PageID # 84–85) But a court evaluating a motion to dismiss “must focus only on the
  allegations in the pleadings.” Bates v. Green Farms Condominium Ass’n, 958 F.3d 470, 484 (6th
  Cir. 2020). “Plaintiffs cannot . . . amend their complaint in an opposition brief or ask the court to
  consider new allegations . . . not contained in the complaint.” Id.


                                                    11
Case 3:19-cv-00564-DJH-RSE Document 14 Filed 11/20/20 Page 12 of 12 PageID #: 105




  the Fourth Amendment have “been declared enforceable against the States through the Due

  Process Clause of the Fourteenth [Amendment].” Mapp v. Ohio, 367 U.S. 643, 655 (1961).

  Firman and Parker have brought claims against state officers. (See D.N. 1, PageID # 1–2)

  Asserting these claims under both the Fourth and Fourteenth Amendment is appropriate. See

  Vincent R. Fontana, MUN. LIABILITY L & PRAC. § 6.01 (4th ed. Supp. 2020-1 Supp., Wolters

  Kluwer 2020) (“Section 1983 incorporates the Fourteenth Amendment and makes violations of its

  provisions actionable, and the Fourteenth Amendment, in turn, incorporates most of the Bill of

  Rights.”). Defendants’ motion to dismiss on this ground therefore fails.5

                                                  III.

           For the reasons discussed above, and the Court being otherwise sufficiently advised, it is

  hereby

           ORDERED that Defendants’ motion to dismiss (D.N. 10) is GRANTED as to Firman and

  Parker’s claims against Officer Hellard and § 1983 failure-to-train claims against Conrad and

  Hibbs in their official capacities. Those claims are DISMISSED. The motion is DENIED as to

  Firman and Parker’s Fourteenth Amendment claims and claims against Conrad and Hibbs in their

  individual capacities.

            November 20, 2020




  5
   Firman and Parker’s complaint only explicitly mentions the Fourteenth Amendment in relation
  to their Fourth Amendment search and seizure claims (see D.N. 1, PageID # 22–23), and this is
  the only Fourteenth Amendment claim discussed in Defendants’ motion to dismiss. (See D.N. 10-
  1, PageID # 58–59) In their responses, Firman and Parker argue that they have adequately pleaded
  an equal protection claim under the Fourteenth Amendment. (See D.N. 11, PageID # 70–71; D.N.
  12, PageID # 85–86) The Court need not address this issue now because neither the Defendant’s
  motion to dismiss nor reply raised it.


                                                   12
